BIGGS, J.
The defendants were tried and convicted on an information charging them with disturbing the peace of the family of Sarah E. Corter “by then and there cursing and swearing, by loud and unusual noise, by loud, offensive and indecent conversation, and by threatening, quarreling, challenging and fighting,” etc. The jury assessed a fine of $50 against each of the defendants. Judgment was entered in accordance with the verdict and the defendants appealed to this court.
*290Instruction. *289The following instruction is the only one given in which the court undertook to define the offense: “The court instructs the jury that if they believe and find from the evidence that the defendants, "William Maggard, Z. Biley, Done Barton and Milton Barton, at and in the county of Texas and state of Missouri, at any time within one year before filing of the information in this case, did willfully disturb the peace of the family of Sarah E. Oorter by cursing and swearing and by offensive and indecent conversation, you will find the defendants guilty and assess the punishment of each at imprisonment in the county jail for a term not exceeding one year, or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.” The word willful, as used in these instructions, means intentional and not accidental. The language of the statute (R. S. 1889, sec. 3784) is: “If any person or persons shall willfully disturb the peace of any neighborhood, or of any family, or of any person, by loud and unusual noise, loud and offensive or indecent conversation, or by threatening, quarreling, challenging or fighting, every person *290so offending shall, upon conviction, be adjudged guilty of a misdemeanor.” To constitute an offense under this statute the conversation must be. loud and offensive or indecent. Nothing is said about swearing. The instruction does not define this offense in that it omits to charge that the conversation was loud. Neither does it charge any offense under the law, therefore it was a misdirection. State v. Gallego, 57 Mo. App. 515.
The other objections urged by appellants are not well taken. It may be observed, however, that it is a close question under the evidence whether Mrs. Corter had a family. The weight of the evidence is that she and her children lived with her married son as one family, he being the head.
"With the concurrence of the other judges the judgment will be reversed and the cause remanded. It is so ordered.
■Judge Bond concurs; Judge Bland dissents.